Citation Nr: 0430047	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran had pre-war service in the Philippines in 
November and December 1941.  He was in beleaguered status 
from December 1941 to April 1942, missing for one day in 
April 1942, and a prisoner of war of the Imperial Japanese 
Government from April to August 1942.  He was in no-casualty 
status from August 1942 to June 1945, and had Regular 
Philippine Army Service from June 1945 to June 1946.  The 
veteran died in June 1991.  The "appellant" (also referred 
to as "claimant") is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied legal 
entitlement to VA benefits.  The appellant entered notice of 
disagreement with this decision in October 2002; the RO 
issued a statement of the case in January 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 2003. 


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act of 2000 (VCAA) does 
not apply to questions where the law and not the evidence is 
dispositive.

2.  By decision of March 1976, the VA Compensation and 
Pension Service determined that, by reason of treason, the 
veteran had forfeited his rights to VA benefits under the 
provisions of 38 U.S.C.A. § 6104(a). 

3.  The appellant has not presented probative evidence to 
challenge the propriety of the March 1976 forfeiture declared 
against the veteran. 


CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits.  
38 U.S.C.A. §§ 6104 (West 2002); 38 C.F.R. §§ 3.902, 3.904(b) 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to assist under the VCAA has been satisfied because 
the law is dispositive of the specific issue being considered 
based on the evidence already of record.  Because no 
reasonable possibility exists that any further development 
would substantiate the appellant's claim for VA benefits on 
the specific issue being decided, VA may refrain from 
providing any further assistance.  See 38 U.S.C.A. 
§ 5103A(a)(2);  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (holding that where the law and not the underlying 
facts or development of the facts are dispositive of the 
matter VCAA can have no effect on the appeal); Mason v. 
Principi, 16 Vet. App. 129 (2002) (veteran's service did not 
qualify him for pension benefits; because the law as mandated 
by statute, and not the evidence, was dispositive of the 
claim, VCAA was not applicable); Dela Cruz v Principi, 15 
Vet. App. 143 (2001) (VA is not required to provide 
assistance pursuant to the VCAA where "no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim"); Smith v. Gober, 14 
Vet. App. 227 (2000) (holding remand pursuant to VCAA not 
required when law is dispositive).  The Board finds that the 
law and not the facts is dispositive of the claim for VA 
benefits; therefore, remand or deferral for additional 
development of the evidence is not required.  38 U.S.C.A. § 
5103A.

Under the laws administered by VA, any person shown by 
evidence satisfactory to the Secretary to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. 
§ 6104(a).  In the case of any forfeiture under this section 
there shall be no authority after September 1, 1959 to make 
an award to any person of gratuitous benefits based on any 
period of military, naval, or air service commencing before 
the date of commission of the offense.  38 U.S.C.A. § 
6104(c).  A treasonable act is defined as an act of mutiny, 
treason, sabotage or rendering assistance to an enemy of the 
United States or of its allies.  38 C.F.R. § 3.902(a).

The effect of forfeiture after a veteran's death is that no 
award of gratuitous benefits may be made to any person based 
on any period of service commencing before the date of 
commission of the offense, which resulted in the forfeiture.  
38 C.F.R. 
§ 3.904(b). 

In this case there is no factual dispute regarding the 
veteran's dates of active service, the date that a forfeiture 
of VA benefits was declared, the date of the veteran's death, 
or when the appellant first filed a claim.  Consequently, the 
law in this case is dispositive of the issue of whether the 
appellant has legal entitlement to VA death benefits.  In 
this case, the undisputed facts show that in a March 1976 
forfeiture decision, the VA Compensation and Pension Service 
determined that, by reason of treason, the veteran had 
forfeited his rights to VA benefits under the provisions of 
38 U.S.C.A. § 6104(a).  The VA Compensation and Pension 
Service determined that the evidence of record established 
that the veteran's sustained membership and service in the 
Japanese sponsored and controlled Bureau of Constabulary, a 
component of the Imperial Japanese Military Forces, during 
the enemy occupation of the Philippine Islands was of 
assistance to the Imperial Japanese Government in violation 
of the provisions of 38 U.S.C. § 3504(a) (now 38 U.S.C.A. 
§ 6104(a)), and that he had thus forfeited all rights, 
claims, and benefits to which he might otherwise be entitled 
under laws administered by VA.  

The veteran died in June 1991.  The appellant first filed a 
claim for compensation in July 2002.  The appellant has 
asserted that the purpose of the veteran joining the Bureau 
of Constabulary was to infiltrate the enemy and get enemy 
secrets and perform other forms of espionage.  The appellant 
did not present any evidence to challenge the March 1976 
determination.  The appellant's affidavit and statements do 
not constitute probative evidence that tends to show that the 
March 1976 determination that the veteran's sustained 
membership and service in the Japanese sponsored and 
controlled Bureau of Constabulary constituted treason.  

While the appellant has contended that the forfeiture of the 
veteran's rights to VA benefits under the provisions of 
38 U.S.C.A. § 6104(a) does not preclude her from receiving 
such benefits as his surviving daughter, 38 C.F.R. § 3.904(b) 
specifically precludes the appellant's basic eligibility for 
VA death benefits.  Where, as in this case, the veteran's 
treason was declared in 1976, subsequent to September 2, 
1959, there is no legal basis upon which to base a claim for 
eligibility for VA death benefits.  For these reasons, the 
Board must find that the appellant has no legal entitlement 
to VA death benefits, including accrued benefits, for any 
period of active service.  38 U.S.C.A. §§ 6104 (West 2002); 
38 C.F.R. §§ 3.902, 3.904(b) (2002); Sabonis, 6 Vet. App. 
426. 


ORDER

The claim of entitlement to VA death benefits is denied for 
lack of legal merit.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



